COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the interest of R.A.J., C.A.J., and G.G.J.

Appellate case number:    01-18-00051-CV

Trial court case number: D-1-FM-15-005030

Trial court:              53rd District Court of Travis County

        Counsel for appellant filed a motion to withdraw as counsel, claiming that good cause
exists in the form of “an unforeseeable and absolute conflict of interest . . . the details of which
can only be disclosed upon request from a proper authority with proper credentials.” The motion
contains no signature of appellant and the certificate of service does not show that the motion was
served on appellant.
       An appellate court may grant an attorney’s motion to withdraw, but the motion must
contain a list of current deadlines and settings, the party’s name and last known address and
telephone number, a statement that the motion was delivered to the party, and a statement that the
party was advised of the right to object to the motion. See TEX. R. APP. P. 6.5(a). Counsel’s motion
contains a list of settings and deadlines, but it does not otherwise comply with Rule 6.5(a).
       The motion to withdraw is STRUCK. Counsel may refile a motion to withdraw in
compliance with Rule 6.5(a).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: August 23, 2018